 

 

U.S. DISTRICT COURT

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION MAR | 2 2020
UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT
By
Plaintiff,
v. 2:19-CR-197-Z-BR-1

FERNANDO HERRERA-SANCHEZ

Cn COR VOR WOR WOR 6OR (OD “Or 60D

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Fernando Herrera-Sanchez filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Fernando Herrera-Sanchez was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Fernando Herrera-Sanchez; and ADJUDGES Defendant Fernando Herrera-
Sanchez guilty of Count One in violation of 8 U.S.C. § 1326(a); and 6 U.S.C. §§ 202(3), 202(4), and

557. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March |Z, 2020.

 

MATHZHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
